92 N.Y.2d 1009 (1998)
707 N.E.2d 432
684 N.Y.S.2d 477
Capital Holding Company, Appellant,
v.
Rena Stavrolakes et al., Respondents.
Court of Appeals of the State of New York.
Argued November 18, 1998
Decided December 17, 1998.
Belkin Burden Wenig & Goldman, L. L. P., New York City (Magda L. Cruz, Sherwin Belkin and Jay H. Berg of counsel), for appellant.
Fishman & Neil, New York City (Steven A. Neil and Richard L. Levenson of counsel), for Rena Stavrolakes, respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (242 AD2d 240). Certified question not answered as unnecessary.